


Exhibit 10.19




TYME INC.

48 Wall Street - Suite 1100

New York, NY 10005




March 5, 2015

Mr. Christopher Brown

c/o GEM

590 Madison Ave.

36th Floor

New York, NY 10022




Re:         Second Amended and Restated 10% Secured Convertible Promissory Note




Dear Chris:




We refer to the Second Amended and Restated 10% Secured Convertible Promissory
Note with Original Issue Date of July 11, 2014, in the principal amount of
US$2,310,000 (the “Note”), of Tyme Inc. (the “Company”) payable to you.  This
letter agreement amends the Note as follows:




 

(a)

The term “Pubco” as used in the Note is hereby amended to mean “Tyme
Technologies, Inc. (f/k/a Global Group Enterprises Corp.), a Delaware
corporation.”

 

 

 

 

(b)

The term “PPO Securities” as used in the Note is hereby amended to mean “shares
of common stock, par value $0.0001 per share, of Pubco (“Pubco Common Stock”).

 

 

 

 

(c)

The term “Conversion Price” as used in the Note is hereby amended, effective as
of the closing of the PPO, to mean a fixed price of $1.00 per share of Pubco
Common Stock.




We and you acknowledge and agree that closings of the Merger and of the PPO for
at least $9,100,000 (which includes, for purposes of determining such amount,
the aggregate outstanding principal amount of this Note) have each occurred as
provided in Section 1.02(a) of the Note.  Accordingly, all of the outstanding
principal amount of the Note has automatically, without the necessity of any
action by you, the Company and/or PubCo, been converted into 2,310,000 shares of
Pubco Common Stock on the date hereof, and all accrued but unpaid interest on
the Note shall be forgiven in full upon such conversion.




If you agree with the foregoing, please signify your acceptance by signing a
copy of this letter in the place indicated below, and return the same to us.




Very truly yours,




TYME INC.




By: /s/ Steven Hoffman

Name:   Steven Hoffman

Title:     President

Acknowledged and agreed:




/s/ Christopher Brown

Christopher Brown







TYME TECHNOLOGIES, INC.




By: /s/ Steven Hoffman

Name:   Steven Hoffman

Title:     President




--------------------------------------------------------------------------------